     Case 2:21-cv-00640-MCE-DMC Document 49 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOBBY WARREN, et al.,                             No. 2:21-CV-0640-MCE-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF CHICO, et al.,
15                       Defendants.
16

17                  Plaintiff Tracy Miller, who is proceeding with retained counsel, brings this civil

18   action. Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis (ECF

19   No. 6). Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that Plaintiff

20   is unable to prepay fees and costs or give security therefor.

21                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for leave to

22   proceed in forma pauperis (ECF No. 6) is GRANTED.

23

24   Dated: April 15, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
